Bleckley, Justice.
'The ease, though it has many sprangles in the record, has a solid nucleus which controls it. The purchase was of wild land sold by an administrator -at private sale, under an order of the court of ordinary. There was no fraud or misrepresentation in that sale. To the purchaser, the maxim of omeat ernptor applied. He incurred a debt for the agreed purchase money, whether the intestate ever had a title to the land or not. That debt he afterwards, on receiving a conveyance from the administrator, secured by a mortgage upon the land. It was then, if ever, that the administrator misrepresented the intestate’s title. But what harm was done by the alleged misrepresentation ? It drew the purchaser into no liability which he had not already incurred. The land, under the bond for titles as well as under the mortgage, was liable for its own purchase money. And the purchaser’s general estate was just as liable for it before the mortgage was given, as it was afterwards. The only fruit of the alleged misrepresentation was the mortgage, but the giving of a mortgage upon land which was already bound as effectually, if not more effectually, for its own purchase money, was productive of no damage. So this *481litigation is really about nothing. Fraud or no fraud, nobody has been hurt in the least.
Judgment affirmed.